Appellant contends in his motion for rehearing that we erred in declining to consider his bill of exception relating to the closing argument of Mr. Farmer, special prosecutor, in which he used the following language:
"Mr. Miller says, and he had Mr. Wilson to sit up there and show you how it was impossible for Tillie Clayton to have been shot as he was, in the position Margaret puts him. Well, in the first place when he jerked Margaret forward by the arm that naturally jerked her forward so that he fired the gun over her neck and into the body of Tillie Clayton."
Appellant objected to said argument and requested the court to instruct the jury not to consider it because it was out of the record. The bill is qualified but not signed by the court, and for that reason we declined to consider it. However, if the bill was properly certified by the trial judge, it would not disclose such error as would require a reversal of this case. We do not regard the argument as an unreasonable deduction from the testimony. Appellant testified the deceased was sitting in the car and Margaret was standing at the side of the car when he fired. Under said state of facts it is quite probable that he could have shot the deceased in the side of his body and at the same time burned Margaret's neck. To what extent her neck was powder burned is not disclosed by the record. The cases of White v. State, 99 S.W.2d 611, and Jones v. State,  91 S.W.2d 341, which appellant cites as supporting his contention are not analogous to the questions here presented. In the *Page 141 
White case the prosecuting attorney said that the witness had theretofore made a statement to the officers which was in accord with the testimony given by him on the trial and that it was true. No testimony had been offered to show what the witness had said to the officers. Hence it is obvious that the argument complained of in the White case was not a discussion of any testimony adduced at the trial, but was giving testimony by way of argument.
We therefore overrule appellant's motion for rehearing.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.